Case: 4:17-cv-02498-AGF Doc. #: 192 Filed: 09/03/20 Page: 1 of 3 PageID #: 3573




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

  SARAH MOLINA, et al.                         )
                                               )
                 Plaintiffs,                   )      Case No. 4:17-cv-2498-AGF
                                               )
  v.                                           )
                                               )
  CITY OF ST. LOUIS et al.,                    )
                                               )
                 Defendants.                   )


              DEFENDANTS’ MEMORANDUM IN SUPPORT OF
            MOTION TO STRIKE DOCUMENTS 183-7, 8, 11, 15, AND 25

         COME NOW Defendants City of St. Louis (“City”), Daniel Book, Joseph Busso,

  Lance Coats, Stephen Dodge, Joseph Mader, Michael Mayo, Mark Seper, and William

  Wethington, by and through their attorney Julian Bush, City Counselor for the City of St.

  Louis, and pursuant to Rule 37(c)(1) of the Federal Rules of Civil Procedure, hereby

  submit this memorandum in support of their Motion to Strike Documents 183-7, 8, 11,

  15, and 25. In support thereof, the following statements are made:

         Plaintiffs’ Response to Defendants’ Motion for Summary Judgment relies, in part,

  upon depositions, declarations, and testimony excerpts from other cases, which counsel

  for Defendants was not present for and never agreed could be used in this matter. These

  include truncated excerpts of testimony, presumably from Ahmad v. City of St. Louis,

  Case No. 27-cv-2455, including that of Timothy Sachs, Brian Rossomanno, Keith Rose,

  and Lawrence O’Toole (Docs. 183-7, 8, 15, 25). Counsel for the Defendants in this case

  was not present at that hearing and did not have the opportunity to cross-examine these

  witnesses with regard to this case. And, of course, these witnesses were never deposed in



                                              1
Case: 4:17-cv-02498-AGF Doc. #: 192 Filed: 09/03/20 Page: 2 of 3 PageID #: 3574




  this case.

           Plaintiff also relies on the Declaration of Suzanne Brown, dated December 3,

  2014 (Doc. 182-11), which, to counsel’s knowledge, was never produced in this case

  prior to its attachment in response to Defendants’ Motion for Summary Judgment.

           Federal Rule of Civil Procedure 37(c)(1) provides that “[i]f a party fails to

  provide information or identify a witness as required by Rule 26(a) or (e), the party is not

  allowed to use that information or witness to supply evidence on a motion, at a hearing,

  or at a trial, unless the failure was substantially justified or is harmless.” And, it is within

  the district court's discretion to exclude testimony as a sanction for failure to disclose

  witnesses in compliance with discovery and pretrial orders. See Admiral Theatre Corp. v.

  Douglas Theatre Co., 585 F.2d 877, 897-98 (8th Cir. 1978).

           Here, Defendants never agreed that that Documents 183-7, 8, 11, 15, and 25 could

  be used in this case.1 And, for the reasons set forth above, Defendants are prejudiced by

  the attachment and use of Documents 183-7, 8, 11, 15, and 25. For these reasons,

  Defendants respectfully request that the Court strike and exclude Documents 183-7, 8,

  11, 15, and 25.

           WHEREFORE, for all of the reasons set forth above, Defendants respectfully

  requests that this honorable Court strike Documents 183-7, 8, 11, 15, and 25.




  1
    Plaintiffs agreed that the deposition of Scott Kampas taken in Ahmad could be utilized in this case in lieu
  of re-deposing him in this matter. In exchange, Defendants agreed that material produced in this matter
  could be utilized in Ahmad. (See Ex. A, February 19, 2020 Email Chain). But, Defendants never agreed
  that material produced in Ahmad could be used in this case and certainly never agreed that testimony from
  Ahmad, which counsel for Defendants was not present for, could be used in this case.


                                                        2
Case: 4:17-cv-02498-AGF Doc. #: 192 Filed: 09/03/20 Page: 3 of 3 PageID #: 3575




                                              Respectfully submitted,

                                              JULIAN BUSH
                                              CITY COUNSELOR

                                              /s/ Andrew D. Wheaton
                                              Andrew D. Wheaton #65269 MO
                                              Associate City Counselor
                                              Attorney for Defendants
                                              City Hall, Room 314,
                                              St. Louis, MO 63103
                                              314.622.3361
                                              FAX: 314.622.4956
                                              wheatona@stlouis-mo.gov

                              CERTIFICATE OF SERVICE

         I hereby certify that on September 3, 2020, the foregoing was electronically filed
  with the Clerk of the Court to be served by operation of the Court’s electronic filing
  system.

                                              /s/ Andrew D. Wheaton




                                             3
